  Case 18-29606       Doc 20   Filed 01/10/19 Entered 01/11/19 06:31:41               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.:     18-29606
Josephine Davis                               )
                                              )               Chapter: 13
                                              )
                                                              Honorable Donald R. Cassling
                                              )
                                              )
               Debtor(s)                      )

                                        Order Confirming Plan

       The plan under Chapter 13 of the Bankruptcy code, filed as docket No. 4, having been found by
the Court to comply with the provisions of the 11 U.S.C. section 1325, THE PLAN IS HEREBY
CONFIRMED.

All property of the estate, as specified by the 11 U.S.C. section 541 and 1306, will continue to be
property of the estate following confirmation, unless (1) the plan provides for surrender of the property,
or (2) the property is sold pursuant to the plan or court order.




                                                           Enter:


                                                                    Honorable Donald R. Cassling
Dated: January 10, 2019                                             United States Bankruptcy Judge
